Detailed Correspondence
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24, 25, 34, 37, 38, 45-50, 55, 56 and 60 are examined in the present office action.
Claims 30, 32, 51, 53, 54 and 57 have been withdrawn as being drawn to a non-elected invention.
Newly added claims 58, 59 and 61 have been withdrawn as being drawn to a non-elected invention.

Election/Restrictions
Applicant's election with traverse of restriction requirement in the reply filed on 14 December, 2020 is acknowledged.  The traversal is on the ground that Donovan does not teach a fusion protein of NifD and NifK, that Donovan teaches NifD and NifK expressing as separate proteins due to these being linked to their own promoter region i.e. Pr1 and Pr2, respectively, and untranslated regions i.e. urt1 and urt2, respectively, and that the NifD and NIfK polypeptides are therefore not translationally fused. Applicant further traverses on the ground that panel 3 of Fig 12A from Donovan does not provide an oligopeptide linker. These arguments are not found persuasive.
After further consideration, the technical feature is provided by independent claim 55 which does not require any limitations beyond a Nif fusion poplypeptide comprising an MTP linked to a generic Nif polypeptide, in that order, wherein the Nif fusion polypeptide has a native C-terminus relative to a corresponding wild-type Nif polypeptide; there is no support to indicate that a native C terminus comprises any difference from a wild-type Nif polypeptide. 
The polypeptide construct disclosed by Donovan is encompassed by the instantly claimed invention. The instant application does not require the polypeptide sequence to be translationally fused 
Donovan defines “chimeric” as referring to the product of the fusion of portions of two or more different polynucleotide molecules and discloses that a polypeptide encoding a nitrogenase component comprising a sequence encoding a targeting peptide (e.g. an MTP) operably linked to the sequence for the nitrogenase component is referred to as chimeric [0108]. Whether or not the product of the polypeptide sequence is cleaved, the nucleic acid sequence encoding the polypeptide sequences of Donovan may be said to be fused in the translation of the nucleic acid sequence, making them translationally fused as in the instant invention. The constructs disclosed by Donovan in Fig. 12A would be readily recognized as a fusion polypeptide meeting the limitation of being translationally fused. 
The claims of the instant invention do not provide specific parameters unmet by Donovan to meet the limitation of “oligopeptide linker”, nor does the specification disclose a definition for this limitation. The oligopeptide is not required to be any particular length, and could be as short as 1 amino acid. The invention disclosed by Donovan is encompassed by the instantly claimed invention; for example, Donovan discloses NifD operably linked to SEQ ID NO: 1, a 35 amino acid-long sequence [0027].
The requirement is still deemed proper and is therefore made FINAL.
Applicant's species election in the reply filed on 14 December, 2020 is acknowledged.  Applicant elected species (i): (i) a mitochondrial targeting peptide (MTP) which has a C-terminus, (ii) a NifD 
Claim 58 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December, 2020.
Claim 59 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December, 2020.
Claim 60 is drawn to elected invention group I and is examined in the present office action. 
Claim 61 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention V, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 December, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 37, 46 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 25, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are referring to the preceding “wherein…” clause or “optionally…” clause. 
Regarding claim 25, 37, 46, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
Regarding claim 60, the phrase “about the same” is relative which renders the claim indefinite.  The phrase “about the same” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 25, 34, 37, 38, 45-50, 55, 56 and 60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donovan (Donovan et al 2016, US PGPub number 2016/0304842, 20 October, 2016) .

Claim 25 is drawn to the fusion polypeptide of claim 24, wherein the fusion polypeptide is present in a plant cell or bacterial cell. Donovan discloses confirmation of transformation of a plant cell to express the fusion polypeptide of claim 24 [0029; Fig 12B, lane 2].
Claim 34 is drawn to a polynucleotide encoding the fusion polypeptide of claim 24. Donovan discloses a polynucleotide sequence consisting of a polynucleotide sequence encoding a Nif polypeptide operably linked to a plastid-targeting sequence [0008]. Donovan discloses an embodiment of such a polynucleotide comprises a polynucleotide sequence encoding a NifD and NifK [0009].

Claim 38 is drawn to a chimeric vector comprising or encoding the polynucleotide of claim 34. Donovan defines “chimeric” as referring to the product of the fusion of portions of two or more different polynucleotide molecules and discloses that a polypeptide encoding a nitrogenase component comprising a sequence encoding a targeting peptide (e.g. an MTP) operably linked to the sequence for the nitrogenase component is referred to as chimeric [0108]. Applicant does not provide a definition of a vector; in the art, a vector is generically used as being synonymous with a nucleotide construct or sequence which often is used to transform. Thus, the polynucleotide encoding a NifD and NifK as discussed meet the limitations of claim 34 being a chimeric vector.
Claim 45 and 49 are drawn to a plant cell, plant or plant part comprising mitochondria and the fusion polypeptide of claim 24 and/or a processed Nif polypeptide produced therefrom by cleavage of the fusion polypeptide within the MTP.  Donovan discloses cleaved products from a Nif polypeptide, NifD and NifK being enriched in the mitochondria of transformed plant cells [0132].
Claim 46 is drawn to the plant cell of claim 45 wherein the oligopeptide linker is between 8 and 50 amino acids wherein the processed Nif polypeptide comprises some of the C-terminal amino acids of the MTP or wherein an exogenous polynucleotide encoding the fusion polypeptide is integrated into the nuclear genome of the cell. This can be interpreted broadly to encompass some of the C-terminal amino acids of the MTP without requirement that the amino acids are contiguous. Donovan discloses the fusion polypeptide sequence comprising NifD operably linked to SEQ ID NO: 1, a 35 amino acid-long sequence comprising an MTP; the amino acids of the MTP operably linked at the C-terminus of the MTP to the Nif polypeptide anticipate the oligopeptide linker instantly claimed [0027].

Claim 50 is drawn to a method of producing a product obtained from grain comprising obtaining grain cells according to claim 45 and extracting a product. Donovon discloses the invention’s application to seed crops [101], of which the seed may be collected for production of oil, feed or food products from the grain [102].
Claim 55 is drawn to a Nif fusion polypeptide comprising an MTP linked to a generic Nif polypeptide, in that order, wherein the Nif fusion polypeptide has a native C-terminus relative to a corresponding wild-type Nif polypeptide. The Nif polypeptide disclosed by Donovan comprises a Nif polypeptide construct with an MTP, NifD and a NifK polypeptide translationally fused in that order (Fig. 12A), comprising a native C-terminus relative to the wild-type NifK polypeptide, SEQ ID NO: 128 from Azotobacter vinelandii [0070].  Thus, the Nif fusion polypeptide disclosed by Donovan has a native C-terminus relative to the wild-type NifK polypeptide.
Claim 56 is drawn to the Nif fusion polypeptide of claim 55 being a NifD fusion polypeptide. The Nif polypeptide construct comprising NifD disclosed by Donovan anticipates this claim (Fig. 12A).
Claim 60 is drawn to the plant cell of claim 45 comprising a NifD and a NifK polypeptide, either of which or both are translationally fused at the N-terminus to the C-terminus of an MTP wherein the plant cell comprises a level of NifD and a level of NifK which are about the same.  Donovan discloses a Nif polypeptide construct comprising an MTP, NifD and a NifK polypeptide translationally fused in that order (Fig. 12A). Donovan discloses the transformed plant cell comprises a level of NifD and NifK being 

Conclusion
Claims 24, 25, 34, 37, 38, 45-50, 55, 56 and 60 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/Ashley K Buran/Primary Examiner, Art Unit 1662